                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

MARTAVIUS JAMARQUIS TYUS,                         )
AIS # 315479,                                     )
                                                  )
       Petitioner,                                )
                                                  )
       v.                                         )   CIVIL ACT. NO. 2:19-cv-491-ECM
                                                  )                (WO)
JOHN CROW, et al.,                                )
                                                  )
       Respondents.                               )

                          MEMORANDUM OPINION and ORDER

       On August 30, 2019, the Magistrate Judge entered a Recommendation that the

Petitioner’s habeas petition be dismissed with prejudice (doc. 9) to which no objections

have been filed. Upon an independent review of the file, upon consideration of the

Recommendation, and for good cause, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED, the

petition for writ of habeas corpus is DENIED, and this case is DISMISSED without

prejudice to allow the Petitioner to exhaust his available state remedies.

       Done this 10th day of October, 2019.


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
